AMERICAN METAL & TECHNOLOGY, INC. 633 W. 5th Street 28th Floor Los Angeles, CA 90071 June 30, 2010 United States Securities and Exchange Commission treet N.E. Washington, D.C. 20549 Re: American Metal & Technology, Inc. (the “Company”) Form 8-K filed May 26, 2010 File No. 033-19048-NY Dear Sir/Madam: In connection with the response to be submitted to the U.S. Securities and Exchange Commission (the “SEC”) with respect to a comment letter received by the Company on May 28, 2010, setting forth the SEC’s comments to the Company’s Form 8-K, initially filed with the SEC on May 26, 2010, I hereby acknowledge the following on behalf of the Company: 1. The Company is responsible for the adequacy and accuracy of the disclosure in the Form 8-K; 2. The SEC staff comments or changes to disclosure in response to staff comments do not foreclose the SEC from taking any action with respect to the filing; and 3. The Company may not assert SEC’s staff comments as a defense in any proceeding initiated by the SEC or any person under the federal securities laws of the United States. Very Truly Yours, American Metal & Technology, Inc. By: /s/Chen Gao Chen Gao, President
